442 F.2d 1336
James D. HODGSON, Secretary of Labor, United States Department of Labor, Plaintiff-Appellant,v.HASAM REALTY CORP. et al., Defendants-Appellees.
No. 30952.
United States Court of Appeals, Fifth Circuit.
June 8, 1971.

Appeal from the United States District Court for the Southern District of Florida; Charles B. Fulton, Judge.
Bessie Margolin, Associate Solicitor, Peter G. Nash, Solicitor of Labor, Carin Ann Clauss, U. S. Dept. of Labor, Washington, D. C., Beverly R. Worrell, Regional Solicitor, U. S. Dept. of Labor, Carl W. Gerig, Jr., Atlanta, Ga., Bobbye D. Spears, Atty., Dept. of Labor, Washington, D. C., Donald S. Shire, Atty., United States Department of Labor, Washington, D. C., for appellant.
Alfred Aronovitz, Miami, Fla., Warren J. Kaps, New York City, for appellees; Stein & Rosen, New York City, of counsel.
Before GODBOLD, SIMPSON and CLARK, Circuit Judges.
PER CURIAM:


1
The judgment appealed from is affirmed on the basis of the opinion of the district court published in 316 F.Supp. 1136 (S.D.Fla.1970).


2
Affirmed.